— Judgment as to plaintiff Anthony C. Arilotta affirmed; judgment as to plaintiff Arlene Arilotta reversed, on the facts, and a new trial granted as to said plaintiff unless she shall, within 20 days, stipulate to reduce the verdict to $1,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and, as modified, affirmed, without costs of this appeal to any party. All concur, Callahan, J., not participating. (Appeal from judgment of Monroe Supreme Court — automobile negligence.) Present — Cardamone, J.P., Simons, Callahan, Moule and Schnepp, JJ.